Citation Nr: 0104755	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis, tinea pedis and onychomycosis of all toe nails 
(claimed as skin condition due to undiagnosed illness).

2.  Entitlement to service connection for generalized anxiety 
disorder (claimed as difficulty sleeping and post traumatic 
stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1975 and from July 1979 to February 1993.  His 
service included active duty in the Southwest Asia Theater of 
operations during the Persian Gulf War from September 1990 to 
April 1991.

The current appeal arose from a May 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO, in pertinent part, denied service connection for 
seborrheic dermatitis, tinea cruris, tinea pedis, 
onychomycosis of all toenails and generalized anxiety 
disorder (claimed as difficulty sleeping and PTSD).  The RO 
granted service connection for an undiagnosed illness 
characterized by diarrhea, possible irritable bowel syndrome 
and assigned an evaluation of 10 percent.

In June 1999 the veteran filed notice of disagreement with 
all issues stated in the May 1999 rating decision.  In 
October 1999 service connection was granted for tinea cruris 
and intertrigo and assigned a 10 percent disability 
evaluation.  

In this instance, there was a full grant of the benefit 
sought.  If there is disagreement with the evaluation or the 
effective date assigned, the veteran must submit notice of 
disagreement to the RO.  Consequently, this claim is not 
considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).


In addition, the RO granted an increased evaluation to 30 
percent for diarrhea due to an undiagnosed illness effective 
July 22, 1998, the date of the claim.  Since 30 percent is 
the maximum evaluation allowable under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, this is considered a full grant of the 
benefit on appeal.  Therefore, this claim is not considered 
part of the current appellate review.

In his substantive appeal, received in October 1999, the 
veteran elected to appear personally at a hearing before a 
Member of the Board at the RO.  In correspondence submitted 
in December 1999, he waived his right to an "in person" 
hearing and opted to appear at a video conference hearing.

In March 2000, the veteran and his wife presented oral 
testimony at a video conference hearing before the 
undersigned Member of the Board at the RO, a transcript of 
which has been associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.

The issue of service connection for generalized anxiety 
disorder (claimed as difficulty sleeping and PTSD) is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  The veteran's multiple skin disorders and symptomatology 
therefrom have been diagnosed as seborrheic dermatitis, tinea 
pedis and onychomycosis of all toe nails.

3.  Medical evidence fails to demonstrate that seborrheic 
dermatitis, tinea pedis and onychomycosis of all toe nails 
are related to service. 


CONCLUSION OF LAW

Seborrheic dermatitis, tinea pedis and onychomycosis of all 
toe nails were not incurred in or aggravated by active 
service, and are not the result of an undiagnosed illness.  
38 U.S.C.A. §§ 1110 (West 1991), 1117, 1118 (West 1991 & 
Supp. 2000) 1131 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that his military 
occupational specialties (MOS) were that of material control 
and accounting specialist, computer operator and bridge 
crewmember.

Service medical records include a report of the January 1973 
examination for the purpose of enlistment, which reveals no 
abnormalities regarding the veteran's skin.  However, in 
September 1984, he was diagnosed with intertrigo and tinea 
cruris.  As indicated earlier, he was subsequently service-
connected for this condition.  There are no records of 
treatment or diagnosis of any other skin conditions in 
service.  Although, on his report of medical history for 
retirement he indicated he had skin diseases, the clinical 
evaluation at that time showed no abnormalities regarding the 
skin.

On VA general medical examination for compensation in May 
1993 there was no mention of a skin disorder of any kind.  A 
February 1994 VA medical examination revealed a rash, 
described as a "big pimple" in the groin area.  The 
diagnosis was rule out rash.  This diagnosis of a skin 
disorder in the groin area is unrelated to the instant claim.

In August 1994 the veteran again presented for a Persian Gulf 
Registry examination.  He reported that he had dry scaly skin 
both in between his legs and groin area, and sometimes behind 
his ears.  He also reported that he occasionally had large 
pimples in those same areas.  He had had dry skin throughout 
his lifetime.  Examination findings were unremarkable for 
skin conditions other than fungal infection involving the 
groin.

Dermatological examination for Persian Gulf Registry in 
September 1994 concluded in pertinent diagnoses of seborrheic 
dermatitis of the scalp and onychomycosis of the toenails.

An October 1994 examination concluded in pertinent diagnoses 
of seborrheic dermatitis, and tinea pedis.

An August 1998 VA general medical examination for Persian 
Gulf Registry shows the veteran complained of dry skin and 
blotches on his face and forearms.  He reported that while in 
the Persian Gulf, he used pesticides in the form of spray and 
lotion.  He was not exposed to depleted uranium, microwaves, 
or paint.  He stated that his skin was exposed to diesel.  He 
was also exposed to burning trash and feces, diesel fumes, 
cigarette smoke, smoke and fumes from tent heaters and smoke 
from oil fires.  He reported that he was approximately 20 
miles from the oil fires.  The examination concluded in a 
pertinent diagnosis of dry skin and onychomycosis.

An October 1998 VA general medical examination report shows 
that when asked about skin problems, the veteran stated that 
he had dry spots on his face, flaking and itching of his 
scalp and dry spots behind his ears.  He also stated that he 
had a rash in his groin, on his feet and on the toenails of 
both feet.  The diagnoses, in pertinent part, were mild 
seborrheic dermatitis on the face, scalp and behind the ears, 
moderate tinea pedis on both feet and onychomycosis involving 
all of the toenails.

In November 1998 the veteran was seen at the dermatology 
clinic for a follow-up visit for onychomycosis and seborrheic 
dermatitis.  The diagnosis was seborrheic dermatitis treated 
with one percent hydrocortisone and selenium shampoo and nail 
changes treated with naftin gel.


At his March 2000 video conference the veteran testified that 
he had first noticed a fungal infection in his toenails in 
1994, when he went to the hospital and his toenails were 
examined.  He further testified that he received treatment 
for skin conditions on his face a groin.  Hearing Transcript 
(Tr.), p. 2.  He was exposed to chemicals while serving in 
the Gulf war.  He was close to the locations that were bombed 
and wind storms would blow smoke where he was located.  
Sometimes masks were required to avoid any contamination.  
Tr., p. 3.  During wind storms he noticed the chemical 
irritants on his skin, especially when taking a shower.  
After a shower, his skin would become dry and itchy.  Tr., 
pp. 3-4.  Sometimes part of his face was covered with what 
looked like dandruff.  Tr., p. 9.  


Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and



(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, which 
has persisted for a period of six months or more, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.317 (2000); Public Law 103-446 
(November 2, 1994).


"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss or menstrual disorders.

Compensation shall not be paid under this section, (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (2000).




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000); see also 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially finds that the duty to assist has been 
satisfied in this instance.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)(2)(A)

After a review of the record it appears that the RO has made 
reasonable efforts to secure all pertinent records identified 
by the veteran for his claims.  The veteran underwent VA 
dermatological examinations for Persian Gulf Registry and 
provided testimony at a video conference hearing.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims are required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims of 
service connection for seborrheic dermatitis, tinea pedis and 
onychomycosis of all toe nails (claimed as skin condition due 
to undiagnosed illness), on the merits.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

There is clear evidence that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
war.  He essentially asserts that he has skin disorders, to 
include seborrheic dermatitis, tinea pedis and onychomycosis 
of all toe nails, as a result of such service.  He has also 
asserted that all of these skin disorders are due to 
undiagnosed illnesses.

The Board notes that the veteran's multiple skin disorders 
have all been diagnosed and accordingly there is no basis for 
his claim that he his skin disorders are due to an 
undiagnosed illness occasioned by service in the Persian Gulf 
during the period of hostilities in that part of the world.  
In this regard, VA examination of record specific to service 
in the Persian Gulf show the veteran's skin disorders have 
all been identified and accordingly diagnosed.

As the veteran's claims are diagnosed disorders, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection for these disorders.  
See 38 C.F.R. § 3.317(a)(1)(ii).  Thus, the relevant medical 
evidence does not show that the veteran currently has an 
undiagnosed illness or illnesses that can be related to 
service under the provisions of 38 C.F.R. § 3.317 (2000).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this case on a direct basis, the Board notes that the service 
medical records are negative for any evidence of the claimed 
diagnosed multiple skin disorders.  Diagnoses of skin 
disorders including dry skin and onychomycosis, (excluding 
the skin disorder involving the groin), were first made at a 
post-service VAMC examination in August 1998.  However, 
neither the August 1998 examination report nor subsequent 
reports provide competent medical evidence linking the 
veteran's skin disorders to his period of active military 
service or during any applicable presumption period.  

Furthermore, there is no evidence of a relationship between 
the veteran's claimed skin disorders and continuity of 
symptomatology.  See Savage, supra.  Based on the foregoing, 
the Board finds that none of the claimed skin conditions are 
shown to have been present in service or during an applicable 
presumption period; therefore, the veteran's claims for 
service connection for seborrheic dermatitis, tinea pedis and 
onychomycosis of all toe nails must be denied.  38 C.F.R. § 
3.303(b) (2000).

Moreover, the Board notes that, while the veteran is 
obviously competent to state whether he has some of the 
symptoms in question -- he is not competent to render an 
opinion that such claimed symptoms are due to an undiagnosed 
illness or in anyway related to a specific incident during 
military service.  That is, being a layperson, he is not 
competent to give an opinion regarding medical causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's skin disorders 
are related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for seborrheic dermatitis, 
tinea pedis and onychomycosis of all toe nails.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for seborrheic dermatitis, 
tinea pedis and onychomycosis of all toe nails (claimed as 
skin condition due to undiagnosed illness) is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the RO denied service connection for 
generalized anxiety disorder claimed as difficulty sleeping 
and PTSD.  





It is the opinion of the Board that this claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.  See 38 C.F.R. § 3.304(f) 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 
3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

In this case, there is no evidence that the veteran engaged 
in combat with the enemy, therefore, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran was diagnosed with generalized anxiety disorder 
with concomitant mild-to-moderate symptoms of PTSD and sleep 
disturbance on VA examination in October 1998.  While the 
veteran has been diagnosed with PTSD, the basis for such a 
diagnosis is not clear in the record nor have any reported 
in-service stressors been verified.  


The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for generalized 
anxiety disorder claimed as difficulty 
sleeping and PTSD.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding any in-
service stressors for his PTSD claim.  


The RO must inform the veteran of the 
importance of the submission of this 
evidence and that failure to do so may 
adversely affect the outcome of his 
claim.

3.  After the above development is 
completed, and regardless of whether the 
veteran responded with additional 
information, the RO must review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents including the 
veteran's statements regarding stressors.

This summary, copies of the veteran's 
service medical and personnel records and 
record of service (DD-214), and all 
supporting documents regarding the 
veteran's claimed stressor(s), should be 
submitted to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  USASCRUR 
should be informed of the units which the 
veteran was attached to while serving in 
the Persian Gulf War.

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  The 
USASCRUR must be asked to respond, either 
in the affirmative or in the negative, as 
to verification of the occurrence of each 
of the veteran's claimed in-service 
stressors.


4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  The veteran should be afforded a VA 
psychiatric examination who, if possible, 
has not previously examined him, in order 
to determine whether he has PTSD, 
generalized anxiety disorder, and any 
other psychiatric disorder, and its/their 
etiology.

The examiner should also determine 
whether there is a relationship among the 
veteran's claimed disorders of 
generalized anxiety, sleeping difficulty 
and PTSD.

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report(s) must be annotated in this 
regard.  Any necessary special studies or 
tests, to include psychological testing 
and evaluation, should be accomplished.

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determination in paragraph (4) above as 
to the existence of a stressor or 
stressors.  The examiner should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.

With regard to PTSD, the RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.

The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify;

(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD;

(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and

(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.




If a psychiatric disorder(s) other than 
PTSD is/are found on examination, the 
examiner must be requested to provide an 
opinion as to whether any such 
disorder)s) is or are due to service.

The examination report(s) should include 
the complete rationale for all opinions 
expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.


For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-42 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for generalized 
anxiety disorder claimed as difficulty 
sleeping and PTSD.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


